Citation Nr: 1545290	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-21 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active duty service from January 1942 to August 1945. The Veteran died in 1998. The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The appellant did not request a hearing before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's appeal should take into consideration these electronic records (electronic claims file).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's death certificate lists the immediate cause of death as acute myocardial infarction, and lists "sarcoma/lymphoma" as other significant conditions contributing to his death, but not resulting in the underlying cause. 

2. In a July 1998 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death because the evidence did not indicate that a service-connected disability was either the principal or a contributory cause of the Veteran's death.

3. The evidence associated with the claims file subsequent to the July 1998 rating decision, when assumed to be credible for the purposes of reopening the claim for service connection, suggests a link between the Veteran's fatal acute myocardial infarction and his service-connected skull injury and posttraumatic encephalopathy. 


CONCLUSIONS OF LAW

1. The July 1998 rating decision denying service connection for the cause of the Veteran's death is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. The criteria for reopening the July 1998 rating decision denying service connection for the cause of the Veteran's death are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). As the Board will grant the appellant's application to reopen service connection for the cause of the Veteran's death, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence. 

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a) (2015). This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death. Id.  

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312(c).

During his lifetime, the Veteran was service connected for residuals of an in-service gunshot wound to the head, specifically posttraumatic encephalopathy, and skull loss with a three-and-a-half centimeter by three-and-a-half centimeter plate inserted. In a November 1991 VA medical examination report, provided for an unrelated claim, the Veteran stated that he had experienced a cerebrovascular accident to the left hemisphere "about four to five years ago." 

The Veteran died in mid-1998. His death certificate lists the immediate cause of death as acute myocardial infarction, and lists "sarcoma/lymphoma" as other significant conditions contributing to his death, but not resulting in the underlying cause. In a July 1998 rating decision, the RO denied the Veteran's initial claim for service connection for the cause of the Veteran's death because the evidence did not indicate that a service-connected disability was either the principal or a contributory cause of the Veteran's death. 

Reviewing the evidence submitted since the July 1998 rating decision, in a printed article from the website "Science Daily" submitted by the appellant, the article's authors wrote that a study had indicated an increased probability of strokes in patients with traumatic brain injuries. The authors also indicated that patients with traumatic brain injuries were more likely to have coronary heart disease than non-traumatic brain injury patients. In a May 2009 statement, the appellant wrote that the Veteran's service-connected disabilities "were a contributing factor to his death." She stated that the Veteran had a "weakened resistance ... and was in a weakened state of physical strength" due to his disabilities. She also wrote that his "head injury could have had something [to] do with the control of his heart." In an August 2012 statement, the appellant stated that, due to his service-connected disabilities, the Veteran "could have developed weakened areas to his head that could have developed a blood clot that created his acute [myocardial] infarction." In a July 2013 Substantive Appeal to the Board, the appellant wrote that the Veteran's "stroke that caused damage to [his] heart also affected his service-connected brain injury and exacerbated it and with the damage to the heart and brain it hastened his death." This evidence is new, as it was not previously of record at the time of the July 1998 rating decision. It is also material because, when assumed to be credible as required in deciding whether to reopen a previously denied claim, it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is reopened; to that extent only, this appeal is granted. 


REMAND

Accordingly, the issue of service connection for the cause of the Veteran's death is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Attempt to obtain any additional service treatment records, to include the Veteran's service discharge examination report, by contacting any appropriate records depositories. In so doing, comply with Federal procedures regarding the obtainment of Federal records.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's skull injury, posttraumatic encephalopathy, cardiovascular disorder, sarcoma, and lymphoma. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

3. If necessary, have the file undergo medical review. After any further development deemed necessary, readjudicate the claim for service connection for the cause of the Veteran's death. If the benefits sought are not fully granted, furnish the appellant and her representative a Supplemental Statement of the Case, and allow the appropriate response time before the matter is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


